Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a a structure for preventing a sliding door from swaying comprising a rail mounted to a vehicle body in a longitudinal direction, a rail roller unit connected to the rail which rolls along the rail, a sliding module to apply driving power to the rail roller unit via a cable, a movement support unit configured to support the sliding door wherein a first side of the movement support unit is fixed to the sliding door and the second side of the movement support unit is rollably connected to the slider, a  spindle assembly operates a spindle between the sliding door and the rail to move the sliding door in a second direction perpendicular to the first direction wherein the sliding module and the spindle assembly operates individually to prevent sway from the sliding door during an opening or closing process of the sliding door such that the sliding door moves in any one of the first and the second directions in a first stage of the opening or the closing process and then moves in the other of the first and second directions in a second state of the opening or closing process is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634